Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s claim amendments and remarks filed November 1, 2019 have been fully considered and are persuasive in overcoming all §112 and double patenting rejections of record.  Said rejections are withdrawn.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 16-30 are allowed.  The independent claims encompass the same scope of polyolefins relevant to the reasons for allowance.  Additionally, the as-filed specification defines the compositions as the blending of at least two polyolefins (physical or chemical) which makes, for instance, a single metallocene multimodal polyolefin with a polydispersity index of 10 or more and a grheo of 0.85 or more reading over the clamed invention in 50/50 amounts of first and second polyolefin an unreasonable interpretation of the claimed composition.
The closest prior art is Michel (EP1584652) which teaches blends of chromium based and Ziegler-Natta (ZN) polyethylenes.  XS10N (R6) ZN polymer used by Michel reads over the second polyolefin of the claimed invention as it is the same polyolefin used by Applicant for this part of the composition.  Michel is drawn to the other polyolefin in the blend being a chromium based (Phillips) catalyzed polyolefin and, therefore, one of ordinary skill in the art cannot modifiy Michel to arrive at the claimed invention without compromising the principle of Michel. While there are several comparative examples in Michel with different non-chromium 
The prior art is replete with polyolefin, in particular polyethylene blends, however, the prior art is silent on the grheo limitation with respect how it translates to other measures of long chain branching.  Additionally, the amount of branching may influence molecular weight and its distribution (Mw/Mn), which also depends in some respect generally on what catalyst is used (ZG, Phillips, mettalocene) and polymerization conditions. Each of these prior art blends also has their own requirements such as Mw/Mn or viscosity or even catalyst type which also must be satisfied to successfully modify.  As such, arriving at the claimed invention given some of the parameters does not necessarily permit the other parameters to be present or even generally obvious.  Therefore, one of ordinary skill in the art would only arrive at the claimed invention using the related prior art blends through the benefit of hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299.  The examiner can normally be reached on 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher M Rodd/Primary Examiner, Art Unit 1766